AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                        FILED
                                    UNITED STATES DISTRICT Co                                         T     JUL - 9 20i9
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A C
                                                                     (For Revocation of Probation or Supervised Release
                               V.                                    (For Offenses Committed On or After November I, 987)


      ELEAZAR DOMINGUEZ-CARRILLO (1)                                    Case Number:        18CR2449 MMA

                                                                     BENJAMIN DAVIS, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
REGISTRATION NO.               61314179
•-
THE DEFENDANT:
D admitted guilt to violation of allegation(s) No.          1-2

 D   was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

             1-2                    Committed a federal, state or local offense




     Supervised Release is revoked aud the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                        ON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               ELEAZAR DOMINGUEZ-CARRILLO (I)                                            Judgment - Page 2 of2
CASE NUMBER:             18CR2449 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS (WITH FOUR (4) MONTHS TO RUN CONSECUTIVE AND FOUR (4) MONTHS TO RUN
 CONCURRENT TO 19CR0762-CAB).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       l 8CR2449 MMA
